Title: To Alexander Hamilton from John Jay, 8 May 1778
From: Jay, John
To: Hamilton, Alexander


Albany 8 May 1778
Dear Sir,
An opinion of your Benevolence leads me to address this Letter to you. Accident has introduced me to Monsr Lewis de Celoron, we happen to lodge in the same House. His modesty & decent manners made an impression upon me, and induced me to make some inquiries into his History and Character. The Gentlemen of this Place say handsome things of him. He is the son of a Major General who fell last war at Ticonderoga. The family is still in Canada and one of the most respectable in that Country. He was sent to France when five years old and there educated. He came out with some French troops to Martinico, and by their General as well as Mr. Bingham was recommended to Congress. They gave him a Brevet for a Captains’ Commission. He served last campaign as a Volunteer, first with General ⟨Fermoy⟩, and afterwards with Col Morgan. To me he appears to have been neglected. It seems he did not descend to the adulation lately fashionable & perhaps acceptable in this department. While Effrontery and Arrogance even in our virtuous and enlightened days are giving rank & Importance to men whom Wisdom would have left in obscurity; I am persuaded you will be happy in an opportunity of exploring as well as cherishing modest merit. I think Monsr. de Celoron is not without it & under this impression recommend him to your notice as a Probationor. Tell me in your future Letters whether he deserves the favorable opinion I am inclined to entertain of him.
Your obedient servant
John Jay
